DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 in line 2 states that the lower aft wing is “connected to a rear part”.  A rear part of what?  It is not clear what this is claiming as such the claim in indefinite.

Claims 1, 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9-13, uses the term “essentially” which is indefinite as it is not clear what the bounds of “essentially” are.

Claim 6 recites the limitation "the upper rear wing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It should read as --the upper aft wing--.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For Claim 7, the phrases “produce minimal drag” and producing essentially no or minimal lift” is unclear.  What is considered minimal or essentially no?  As such the claim is indefinite.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8, uses the term “essentially” which is indefinite as it is not clear what the bounds of “essentially” are.  In addition “cross section” is indefinite as there are multiple cross sections, as such it is not clear which cross section is considered to be “essentially symmetric”.

Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “a distance between a propeller axis of the vertically oriented propulsion unit and any one of the front and the aft wings at least corresponds to a radius of the corresponding propeller” is unclear and therefore indefinite.  What does “at least corresponds” to mean?  What is the corresponding propeller?

Claim 18 recites the limitation "the propellers of middle ones" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18, states that there at least three propulsion units that are vertically oriented on each connecting beam, it is unclear if this is in addition to the at least two propulsion units that are in claim 1 that it depends on or if this is just further defining that there are now at least three propulsion units on each connecting beam.  The figures show only three propulsion units on each connection beam but the claim states that the propellers of the two front most and the two aft most propulsion units respectively, have a larger diameter than the propellers of the middle ones.  The Examiner does not understand how many propulsion units are actually being claimed by this language, it seems to be claiming five on each beam that does not appear to be the case from the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (US PgPub #2019/0233098).
For Claim 1, figures 1-7 of Tian ‘098 teaches a VTOL aircraft, comprising: a fuselage (110) configured for transporting a load; a front wing (122) attached to the fuselage; an aft wing (124) attached to the fuselage, behind the front wing in a direction of forward flight; a right connecting beam (130) and a left connecting beam (130), the connecting beams structurally connect the front wing and the aft wing, the connecting beams are spaced apart from the fuselage; and at least two propulsion units (131-138) on each of the connecting beams, the propulsion units each comprising at least one propeller and at least on motor driving the propeller, and the propellers are arranged with respective propeller axes therein essentially vertical orientation.
For Claim 2, figures 1-7 of Tian ‘098 teaches that the at least two propulsion units on each of the connecting beams are arranged behind each other in the direction of forward flight.
For Claim 3, figures 1-7 of Tian ‘098 teaches that the at least two propulsion units on each of the connecting beams are arranged at different heights, with a one of the propulsion units (134 and 138) located more toward a rear of the aircraft located higher in a direction essentially along a vertical of the aircraft.
For Claim 4, figures 1-7 of Tian ‘098 teaches that the connecting beams (130) extend in the direction of forward flight beyond the front wing (122), and at least one of the propulsion units (131 and 135) on each side is located on a respective one of the connecting beams in front of the front wing in the direction of forward flight.
For Claim 9, figures 1-7 of Tian ‘098 teaches a horizontally oriented propulsion unit (139) arranged at a rear of the fuselage in the direction of forward flight.
For Claim 12, figures 1-7 of Tian ‘098 teaches that a diameter of the propeller of the horizontally propulsion unit is dimensioned smaller than the propellers of the vertically oriented propulsion units, and have about 20-80%of a diameter of the vertically oriented propulsion units.
For Claim 13, figures 1-7 of Tian ‘098 teaches that the connecting beams extend parallel to the forward flight direction.
For Claim 15, as best understood, figures 1-7 of Tian ‘098 teaches in the direction of forward flight or opposite thereto, a distance between a propeller axis of the vertically oriented propulsion units and any one of the front and the aft wings at least corresponds to a radius of the corresponding propeller.
For Claim 19, figures 1-7 and paragraph [0169] of Tian ‘098 teaches that the motors are electric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10-11, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US PgPub #2019/0233098).
For Claims 5-8, while Tain ‘098 is silent about the aft wing being a box with various connections to the fuselage and the shape of the airfoils, the Examiner takes Official Notice that it is well known in the art to use a box wing design which requires multiple structural connections to the fuselage in order to provide desired lift components for flight as well as to reduce fuel consumption.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tain ‘098 with a box wing as is well known in the art in order to reduce fuel consumption.
For Claims 10-11, while Tain ‘098 is discloses an aft horizontally oriented propulsion unit, it is silent about having two or having it in front of the aft wing.  However, it is well known in the art to have multiple horizontal propulsion units as well as to have them in different location in order to obtain a desired thrust vector as is well known in the art.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tain ‘098 with more propulsion unit locations or different locations as it is design choice that is well known in the art to provide a desired thrust vector.
For Claim 14, while Tain ‘098 is silent about the connecting beams getting closer together, the Examiner takes Official Notice that it is well known to have non-parallel connecting beams in order to place propulsion units in non-linear paths to reduce propeller wash.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tain ‘098 with non-parallel connection beams in order to have different propulsion units locations.
For Claim 16, while Tain ‘098 discloses that the center of gravity is between the front and aft wing, it is silent about the location of the lifting center.  However, the Examiner takes Official Notice that it is well known to have the center of lift of a front and aft winged aircraft in various positions including in front of, behind, and at the center of gravity.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to have the lifting center aft of the center of gravity in order to provide a tilting moment as a well-known design choice.
For Claim 17, while Tain ‘098 is silent about the specific rotor diameter in relation to the size of the aircraft, the Examiner takes Official Notice that it is just a matter of design choice to have a desired rotor diameter to create enough lift to fly the aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tain ‘098 with rotor diameter of 10-35% the diameter of the aircraft in order to provide enough lift to fly the aircraft.
For Claim 18, while Tain ‘098 is silent about the rotors being different size, the Examiner takes Official Notice that it is well known in the art have rotor diameters of different size in order to provide a desired specific lift in one area of the aircraft per a desired design choice.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tain ‘098 with different rotor diameters in order to provide a desired lift per design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/5/2022